Citation Nr: 9920298	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left hallux valgus, from March 14, 1994.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right hallux valgus, from March 14, 1994.

3.  Whether there is evidence of clear and unmistakable error 
(CUE) in the rating decision of February 1978, which denied 
service connection for a bilateral foot disability.

4.  Entitlement to an earlier effective date prior to March 
14, 1994 for service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to December 
1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
the development requested in its remand of July 1997 has 
resulted in additional medical evidence which again requires 
further development of the issues of entitlement to increased 
evaluations for left and right hallux valgus.  This will be 
addressed more fully in the Remand portion of this decision.  
The Board finds that further remand is not warranted with 
respect to the remaining issues on appeal, which now includes 
a claim of CUE with respect to the rating decision of 
February 1978.  


FINDINGS OF FACT

1.  The February 1978 rating decision which originally denied 
service connection for a bilateral foot disability was 
consistent with and supported by the evidence then of record.  

2.  The veteran's original claim for service connection for a 
bilateral foot disability was received by the regional office 
(RO) on October 11, 1977, and denied by a February 1978 
rating decision.  The veteran did not appeal the February 
1978 rating decision or later rating decisions which denied 
subsequent applications to reopen his claim in September 1982 
and August 1986.

3.  The veteran filed an application to reopen his claim for 
a bilateral foot disability on March 14, 1994.

4.  Service connection for left and right hallux valgus was 
granted in a rating decision dated in August 1995, with a 10 
percent rating for each foot assigned effective from March 
14, 1994.


CONCLUSIONS OF LAW

1.  The February 1978 rating decision did not contain CUE.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.105(a) (1998).

2.  An effective date for an award of service connection for 
a bilateral foot disability prior to March 14, 1994 is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether There is Evidence of CUE in the Rating Decision 
of February 1978, Which Denied Service Connection for a 
Bilateral Foot Disability

Background

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

The current provisions have the same effect as the February 
1978 law regarding service connection.  See 38 U.S.C. § 310, 
311, 312, 331 (1976) (to the same effect).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") indicated that merely to aver 
that there is CUE in a case is not sufficient to raise the 
issue.  Stated another way, while the magic incantation 
"clear and unmistakable" need not be recited in haec verba, 
to recite it does not suffice, in and of itself, to raise the 
issue.  It must always be remembered that CUE is a very 
specific and rare kind of "error."  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, with which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  

Therefore, based on the above, in order to find that the 
February 1978 rating decision was clearly and unmistakably 
erroneous, it must be concluded that the evidence of record 
at the time that decision was rendered was such that the only 
possible conclusion based on the available evidence of record 
was that the veteran sustained a bilateral foot injury in 
service that resulted in disability.  CUE requires that 
error, otherwise prejudicial, must appear undebatably.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).

Disagreement as to how facts were weighed or evaluated is 
insufficient to support a determination of clear and 
unmistakable error.  Russell v. Principi, 3 Vet. App. 310 
(1992).

In a decision recently affirmed by the Federal Circuit in 
Bustos v. West, No. 98-7069 (Fed.Cir. June 16, 1999), the 
Court held that if it is not absolutely clear that a 
different result would have ensued, the error was not CUE.  
The Court also stated that a claim of CUE based on a previous 
adjudication's improper weighing of the evidence cannot meet 
the criteria for CUE.  In applying these standards to the 
veteran in that case, the Court considered the argument that 
the RO and the Board had not specifically discussed evidence 
which existed at the time of the rating decision under 
review.  The Court held that, even if the evidence cited by 
the veteran had been considered, it would merely put the 
totality of the evidence in equipoise; it would not 
"manifestly change" the result of the rating decision.  
Thus, because the error would not "manifestly change" the 
outcome of the original rating decision, the Court determined 
that the veteran had not demonstrated CUE with respect to the 
original rating decision.

Evidence which was of record at the time of the February 1978 
rating decision included the service medical records, which 
did not reveal any findings or complaints with respect to a 
foot or toe disorder at the time of entry into service in 
February 1974. 

Service medical records did document treatment for bilateral 
foot complaints in service.  More specifically, service 
medical records show that in March 1975, the veteran 
complained of bilateral pain in the proximal joint of the 
great toes.  The pain was described as a "steady ache," and 
examination revealed that the great toes were pointing to 
excess towards the middle toe.  The range of motion was 
indicated to be good, but some crepitus was noted.  The 
impression was stress to the great toes due to improper 
fitting boots.

Service medical records further reveal that in October 1975, 
the veteran was noted to have a history of bunions to the 
hallux joints bilaterally, and approximately two weeks later, 
the veteran complained of pain to the toes of both feet.  
Reevaluation in November 1975 indicated a slight bunion 
bilaterally with good range of motion and no pain.  

In March 1976, the veteran complained of sharp pain in both 
feet from the toes to the instep.  In April 1976, the veteran 
complained of pain in both feet for the previous eight months 
for which he received a diagnosis of bilateral bunions.  
Physical examination at this time revealed bilateral bunions 
with irritation of the superior and medial aspects of both 
joints.  

Further examination in April 1976 revealed complaints of pain 
at the first metatarsal phalangeal joints bilaterally.  
Physical examination revealed mild bunion with moderate 
hallux valgus.  In May 1976, the veteran complained of a 
painful big toe on the left foot for the previous month.  He 
indicated that the pain was on the ball of the foot and also 
in front of the arch.  The impression was muscle bruise or 
possible muscle strain, and the treatment consisted of a 
"shower" shoe for one day and aspirin for arthritic pain.

In June 1976, the veteran again complained of a painful big 
toe on the left foot, and examination revealed that the big 
toe had approximately a 15 degree arch to the left.  Further 
examination on this date revealed that the veteran reported 
pain in his left toe for the previous year which began after 
he dropped an iron on his foot.  Physical examination 
indicated definite deformity to the medial aspect of the 
first metatarsal phalangeal joint.  It was also noted that he 
had increased pain with flexion and hyperextension and 
palpation.  X-rays were interpreted to reveal a 45 degree 
hallux valgus deformity bilaterally.

Later in June 1976, further consultation revealed that the 
veteran complained of painful bunions on both feet, and that 
he had worn larger boots without relief.  It was then noted 
that he had five months left at his current location and that 
this would be the amount of time required for surgery on one 
foot.  Therefore, since the veteran would be on light duty 
for two months for each foot, it was believed that the Navy 
would prefer to send the veteran back to have the surgery in 
the United States.  This physician also indicated that he 
could only do one foot at a time.  

In September 1976, the veteran was reevaluated again, and it 
was noted that he had a history of bilateral hallux valgus 
and bunions.  It was further noted that he would require 
surgery for correction and that due to the veterans limited 
time at this location, (he was due to rotate in November), 
and the long time required for the surgery, it was determined 
that it would be necessary to medivac the veteran for care in 
the continental United States.  Physical examination revealed 
bilateral hallux valgus and bunions, and pain with range of 
motion and over both metatarsal phalangeal joints.

At the veteran's medical board examination in November 1976, 
it was noted by history, that the veteran began to complain 
of pain bilaterally in his great toes in March 1975, at which 
time physical examination revealed slight hallux valgus.  He 
continued to periodically obtain treatment for pain 
bilaterally in his first metatarsal phalangeal joints, and in 
November 1975, there was a diagnosis of slight bunions 
bilaterally.  There was no mention of any foot problems in 
the initial enlistment physical of February 1974.

It was further noted by history, that in April 1976, physical 
examination was within normal limits except for bilateral 
bunions over the first metatarsal phalangeal joints with some 
irritation of the superior and medial aspects of both joints.  
According to the medical board's historical review, the 
veteran was then referred to the podiatry clinic at the U.S. 
Army Hospital, Okinawa, Japan, where there was a diagnosis of 
moderate bilateral hallux valgus of the first metatarsal 
phalangeal joints.  It was noted that the impression at that 
time was that the veteran was wearing boots that were too 
small, so the plan was to have the veteran wear larger boots 
for a period of time before any surgical considerations were 
entertained.  

It was further noted by the medical board that in June 1976, 
the veteran had again been seen at the podiatry clinic 
because the use of larger boots had not helped.  The 
podiatrist was noted to have recommended surgery to correct 
the hallux valgus and bunions, but that with the time for 
surgery and convalescence, this would involve a period of 
approximately six months.  With the veteran's rotation date 
due to fall within this time frame, it was determined that 
the wiser course of action was to place the veteran on light 
duty with sneakers and a cane, and to conduct a medical 
board.  

Examination by the medical board revealed that the veteran 
exhibited moderate bilateral hallux valgus, with mild 
swelling at the first metatarsal phalangeal joints 
bilaterally, and pain in that region to palpation and with 
range of motion bilaterally.  The veteran had been treated 
over the previous several months with larger boots, light 
duty, and symptomatic treatment for pain with little relief 
in symptoms.

Past medical history was noted to be insignificant except for 
these problems with his feet.  X-rays were interpreted to 
reveal bilateral hallux valgus with some calcification on the 
distal medial part of the first metatarsal bones bilaterally.  
The diagnosis was bilateral hallux valgus with bilateral 
bunion formation at the first metatarsal phalangeal joint.  
It was the recommendation of the medical board that such 
condition was not aggravated by a period of active military 
service and that the veteran be discharged.  It was further 
determined that this condition existed prior to service.  

The date of the in-service medical board was November 9, 
1976, and the veteran's DD Form 214 reflects that the veteran 
separated from the service on December 27, 1976.  There are 
no service medical records in the claims file documenting any 
medical treatment received by the veteran between November 9, 
1976 and December 27, 1976.

The veteran filed an application for compensation in October 
1977 in which he sought service connection for a bilateral 
foot disability.  This claim was denied by a rating decision 
in February 1978, at which time the RO noted that the veteran 
had not reported for two relevant Department of Veterans 
Affairs (VA) medical examinations.  The RO further indicated 
that based on the service records, the evidence did not 
warrant a decision different from the medical board's 
determination concerning the veteran's feet.

VA medical examination in August 1982 revealed that the 
veteran reported that his feet were damaged during the 
service.  He complained of pain in the metatarsal phalangeal 
joints of both great toes, aggravated by prolonged standing 
or walking.  Examination revealed bilateral, mild hallux 
valgus with slight bunion formation.  However, the veteran's 
great toes showed no tenderness, swelling, increased heat, 
redness, or limitation of motion, and the veteran walked on 
his heels and toes without difficulty.  X-rays were 
interpreted to reveal moderate hallux valgum deformity 
bilaterally and some thickening of the cortex of the left 
third metatarsal which might represent a residual from old 
trauma.  The overall diagnosis included bilateral hallux 
valgus with bunions.

An application to reopen the claim for a bilateral foot 
disability was denied by a rating decision in September 1982.  
The veteran did not appeal this decision.

VA outpatient records from September 1984 reflect that the 
veteran complained of chronic bilateral foot pain for the 
previous seven years.  The diagnosis was hallux valgus, 
bilaterally.  At this time, the veteran requested that he be 
issued a walking cane as a result of his bilateral hallux 
valgus deformities.  VA records reflect that the veteran 
again complained of pain in the great toes in April 1986, and 
the impression was bilateral symptomatic hallux valgus.  X-
rays at this time were interpreted to reveal bilateral hallux 
valgus deformities without significant spur formation about 
the first metatarsal phalangeal joint.  The impression was 
bilateral hallux valgus deformities.

A VA hospital summary from July 1986 indicates that the 
veteran underwent surgery for correction of bilateral hallux 
valgus of the feet.  The summary notes that the veteran 
developed foot pain while in the service from 1974 to 1976, 
and that the pain limited his duty.  He was offered surgery 
during service but reportedly refused.  The veteran indicated 
that he developed significant pain with walking and described 
the pain as a constant dull ache.  Orthopedic examination 
revealed bilateral hallux valgus, with 30 degree deviation 
bilaterally of the metatarsal phalangeal joint.  During this 
admission, the veteran underwent a bilateral hallux valgus 
repair including a lateral closing wedge osteotomy at the 
base of the first metatarsal, a medial closing wedge 
osteotomy of the base of the proximal phalange of the great 
toe, and a release, transfer of the adductor from the base of 
the first phalanx to the metatarsal head, and exosteotomy.

An August 1986 rating decision denied a claim to reopen the 
veteran's claim for service connection for a bilateral foot 
disorder, determining that the hospital procedure was 
reflective of treatment only, and did not rebut the previous 
conclusions regarding preexisting condition.  The veteran did 
not appeal this decision.

VA outpatient records from September 1986 indicate that X-
rays of the feet revealed good callus formation and that 
examination of the feet showed minimal tenderness.

Following a March 1994 application to reopen his claim, the 
veteran submitted lay statements from friends and family 
which asserted that the veteran's foot problems began 
following his separation from service.

At the veteran's personal hearing in August 1994, the veteran 
testified that even if his foot problem did preexist service, 
he developed pain related to this condition only after going 
on active duty (transcript (T.) at pp. 1-2).  The pain came 
on mostly after the veteran had finished basic training and 
had gone on to his regular occupational status (T. at p. 2).  
The veteran reported that after the problems started, he 
would regularly seek treatment for the pain (T. at p. 3).  
Sometimes his feet would swell and ache, and he described the 
manner in which the military responded to his situation (T. 
at pp. 3-4).  When he was ultimately discharged following a 
medical board, the veteran believed that he had received a 
medical discharge that would entitle him to treatment for 
this condition at the VA (T. at p. 5).  

The veteran denied having problems with his feet prior to the 
service (T. at p. 6).  He believed that his problems began 
with the wearing of boots that were too small and that the 
stress of military training was also a contributing factor 
(T. at p. 7).  According to the veteran, following the 
service, he continued to have trouble with his feet and 
subsequently had surgery in 1986 (T. at pp. 7-8).  In 
addition to the VA, the veteran stated that he also obtained 
treatment for his feet from a clinic to which he was referred 
from a plant where he worked prior to his surgery (T. at p. 
9).  

VA medical examination in December 1994 revealed that the 
veteran gave a history of having many foot problems while in 
the service, and it was noted that he claimed that he was 
discharged from the service because of the problems without 
any disability assessment.  The diagnosis was severe hallux 
valgus, post operative, with severe pain and burning, 
especially on the left, possibly due to the pressure of the 
veteran's shoes.  

An April 1995 rating decision granted service connection for 
right and left foot hallux valgus and assigned a 10 percent 
evaluation for each foot.  The veteran filed a timely notice 
of disagreement asserting that he was entitled to a higher 
evaluation for his feet, and also contending that the 
effective date for service connection should be the date of 
discharge from service.

VA outpatient records from July 1995 to November 1996 reveal 
that in July 1995, the veteran reported pain at the plantar 
surface since 1986.  The assessment was bilateral hallux 
valgus with metatarsalgia. 

In March 1996, the veteran reported a recent increase in 
bilateral foot pain, and in May 1996, there was a diagnosis 
of plantar fasciitis bilaterally.  

At the veteran's hearing before a member of the Board in June 
1997, the veteran testified that he did not have problems 
with his feet when he went through boot camp in 1974 (T. at 
p. 3).  He first began to have trouble with his feet at Camp 
Lejeune, North Carolina, in 1975 (T. at pp. 3-4).  He later 
had more problems when he was transferred to Okinawa (T. at 
p. 4).  The veteran was given larger boots to wear and 
surgery was considered and rejected due to the length of time 
needed for recovery (T. at p. 4).  The veteran denied any 
foot complaints prior to service (T. at p. 4).  In 1994, he 
was finally given service connection (T. at p. 5).  The claim 
in 1994 was for the same condition he sought service 
connection for in 1977 (T. at p. 6).  

The veteran's brother indicated that he went through basic 
training with the veteran, and that the veteran did not have 
any problem with his feet at that time (T. at p. 15).  

VA fee based medical examination in October 1998 revealed 
that the veteran reported having bilateral hip pain for the 
previous 20 years. 

In a supplemental statement of the case, issued in May 1999, 
the RO determined that the rating decision of December 1978 
was not clearly and unmistakably erroneous.


Analysis

As was noted above, the veteran essentially asserts that he 
should be retroactively compensated for the disability in 
question back to his discharge date because the same basic 
information that was in the possession of the RO at the time 
of the February 1978 rating decision was in the possession of 
the RO at the time it granted service connection in August 
1995, effective March 14, 1994.  

At the outset, the Board notes that the question in this case 
is not whether the information and evidence of record was 
basically the same in 1978 as it was in 1995.  The question 
is whether the decision in 1978 to deny service connection 
was clearly and unmistakably erroneous based on what the 
evidence showed at that time.  Based on the evidence of 
record at the time of the February 1978 rating decision, the 
Board finds that it was not CUE for the RO to deny service 
connection for a bilateral foot disability at that time.

First, while there was no indication of a preexisting foot 
disability at the time of the veteran's enlistment 
examination in 1974, a November 1976 medical board clearly 
determined that the veteran's then only foot disability not 
only preexisted service, but that it was not aggravated by 
service.  In addition, it is noted that the medical board was 
based on both a review of the veteran's service medical 
history and the results of examination by the medical board.  
Thereafter, while the RO did not specifically mention the 
governing statutes and regulations in its February 1978 
rating decision, it clearly noted that it was basing its 
decision primarily on the results of the medical board 
examination which it had outlined in detail.  While the Board 
recognizes that the RO did not specifically make a finding 
that the medical board's findings constituted "clear and 
unmistakable evidence" demonstrating that the veteran's foot 
disability existed before enlistment and that it was not 
aggravated by service, this finding is clearly implicit in 
the RO's determination.  

Moreover, as was noted earlier, if it is not absolutely clear 
that a different result would have ensued but for any claimed 
error, the error would not be CUE, and a previous 
adjudication's improper weighing of the evidence cannot meet 
the criteria for CUE.  Bustos v. West, supra.  The 
determination by the adjudicators that service connection was 
not warranted based solely on the results of the medical 
board and service medical records represented at most an 
exercise in the weighing and evaluation of the evidence.  
This, by definition, can not constitute CUE.  The Board 
further notes that the RO scheduled two medical examinations 
in an effort to obtain more information with respect to the 
veteran's claim and the veteran failed to report for both 
examinations.

Based on all of the foregoing, the Board finds that the 
February 1978 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
bilateral foot disability.

In reaching this decision, the Board is mindful of recent 
Court precedent that has held that a medical board decision 
finding that a condition was preexisting and not aggravated 
by active service without medical predicate is of limited, if 
any, probative value.  See Miller v. West, 11 Vet. App. 345 
(1998).  However, the Board notes that in a claim of CUE, CUE 
is based on the law in effect at the time of the rating 
decision under review.  


II.  Entitlement to an Earlier Effective date

Background

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For direct service connection 
for disability compensation, the effective date is the day 
following separation from service or date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  The provisions of 38 C.F.R. § 3.400(o)(1) 
state that the effective date for increased compensation is, 
except as provided in 38 C.F.R. § 3.400(o)(2), the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  The effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within 1 year from such date, otherwise, 
date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

Following notification of the initial review and 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof, 
or, otherwise, the determination becomes final and is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); 38 C.F.R. § 3.104(a).

Analysis

Having determined that the there was no CUE with respect to 
the February 1978 rating decision, it then becomes necessary 
to determine whether there is any other basis to assign an 
earlier effective date for the award of service connection in 
this matter.  Following the denial of an application to 
reopen in August 1986, that rating decision was not appealed, 
and a new application was not filed until March 14, 1994.  
Under the provisions of 38 C.F.R. § 3.400 concerning reopened 
claims and a claim for an increased evaluation, an effective 
date earlier than that date cannot be assigned.  See 38 
C.F.R. § 3.400(o)(1).  The Board further finds that there was 
no communication or record prior to that time that could be 
considered a claim to reopen, nor is there any evidence or 
contention that would give rise to consideration of the 
provisions of 38 C.F.R. § 3.400(o)(2).  See 38 C.F.R. §§ 
3.155, 3.157 (1998).


ORDER

The February 1978 rating decision did not contain clear and 
unmistakable error and the claim of CUE is denied.

An effective date earlier than March 14, 1994 for grant of 
service connection for a bilateral foot disability is denied.


REMAND

With respect to the veteran's claims for increased 
evaluation, the Board has reviewed the evidence received 
since the effective date of the veteran's initial rating for 
his service-connected disabilities, March 14, 1994.

As was noted earlier, the veteran submitted lay statements 
from friends and family which asserted that the veteran's 
foot problems began following his separation from service.

In his personal hearing of August 1994, the veteran indicated 
that since his surgery in 1986, he had been using a cane, 
indicating that the pain was now worse (T. at p. 8).  In 
addition to the VA, the veteran also obtained treatment for 
his feet from a clinic to which he was referred from a plant 
where he worked prior to his surgery (T. at p. 9).  

A private medical record from Dr. B., dated in November 1994, 
reflects that the veteran was not wearing proper footwear for 
the nature of his foot problem.

VA medical examination in December 1994 revealed that the 
veteran complained of foot pain which prevented prolonged 
standing or walking.  The veteran gave a history of having 
many foot problems while in the service, and it was noted 
that he claimed that he was discharged from the service 
because of the problems without any disability assessment.  
The diagnosis was severe hallux valgus, post operative, with 
severe pain and burning, especially on the left, possibly due 
to the pressure of the veteran's shoes.  

VA outpatient records from May 1995 reflect that the veteran 
complained of bilateral foot pain with some radiating pain in 
the right leg.  The veteran also complained of right hip pain 
radiating to the right thigh.  Examination of the feet 
indicated tenderness to deep palpation over the sole 
bilaterally.  The impression was to rule out plantar 
fasciitis.

Private medical records from Dr. B., dated in July 1995, 
reflect that the veteran was complaining of burning pain in 
the plantar fascial area and profuse edema of both the ankle 
and limb.  Neurological examination revealed scar tissue at 
the first and second digital interspaces indicative of the 
excision of neuromas from the feet.  Additional scar tissue 
was determined to indicate excision of pathological masses 
from the feet.  Orthopedic examination revealed limitation of 
dorsal flexion of the feet and limitation of inward rotation 
of both limbs.  There was also limitation of Achilles 
activity and of neuromuscular function in both limbs.  

It was further noted that the veteran had experienced the 
slow gradual deterioration of the function of both limbs over 
several months and the doctor concluded that due to the 
physical capacity of the right and left feet and legs, the 
veteran was not capable of long periods of standing or 
walking on non-yielding surfaces.  The doctor further 
commented that the veteran was not capable of work activities 
beyond a five or six hour basis, noting that notable edema 
would ensue after brief encounters with excessive standing or 
walking on non-yielding surfaces.  Special footgear and 
orthotics were recommended.

VA outpatient records from July 1995 to November 1996 reveal 
that in July 1995, the veteran reported pain at the plantar 
surface since 1986.  The assessment was bilateral hallux 
valgus with metatarsalgia.  In November 1995, the veteran 
complained of pain after standing over one hour on his feet.  
Examination revealed pes planus, hallux valgus, and tight 
cords, and the plan was for the veteran to do stretching 
exercises, wear wide-toe box shoes, and to use arch supports.  

In March 1996, the veteran reported a recent increase in 
bilateral foot pain, and in May 1996, there was a diagnosis 
of plantar fasciitis bilaterally.  In November 1996, the 
veteran primarily complained of bilateral heel pain which was 
worse in the morning.  The impression was bilateral pes 
planus, plantar fasciitis, and metatarsalgia.

At the veteran's hearing before a member of the Board in June 
1997, the veteran testified that when he could not get down 
to the VA, he would go to a private doctor who would give him 
shots for pain (T. at p. 8).  Sometime he would leave work 
early due to the pain in his feet and then go to his doctor's 
office for the shots (T. at p. 8).  In the morning the 
veteran's toes would be curled under (T. at p. 9).  Some 
days, the pain would be worse and the doctor would give him a 
shot in the hip (T. at p. 10).  The injection was a muscle 
relaxer, and the veteran also had a prescription for pain 
medication (T. at p. 10).  The veteran believed that his foot 
problem was a hindrance with respect to his work activities 
(T. at p. 11).  According to the veteran, since his last VA 
examination in December 1994, his foot symptoms had worsened 
(T. at p. 12). 

VA outpatient records from April 1998 reflect that the 
veteran complained of pain in his feet bilaterally and that 
the right foot pain radiated into the right leg.  In June 
1998, VA records reflect that both of the veteran's feet 
continued to hurt, and that examination revealed mild pes 
planus, well-healed scars at the medial aspect of the first 
metatarsal joints and in other areas, tenderness of the 
heels, tender interdigital spaces to palpation, and tight 
heel cords.  The assessment included plantar fasciitis.

VA fee based medical examination in October 1998 revealed 
that the veteran reported bilateral hip pain with standing in 
the morning.  He reported having this for the previous 20 
years.  The pain radiated into the lower extremities and into 
the right hip.  He also complained of intermittent low back 
pain and noted that he had bilateral hip surgery in the 
1980's for hallux valgus.  Examination of the ankle revealed 
dorsiflexion from 10 to 15 degrees and plantar flexion from 
40 to 45 degrees.  Feet scars were also noted along the 
medial aspect of the first metatarsal phalangeal joint, along 
the first metatarsal, and also in the web spaces of both 
feet.  Clinically, the veteran was noted to obviously have 
metatarsal varus with moderate hallux valgus and no 
overlapping of the first and second toes.  There was full 
range of motion of the first metatarsal joint and full 
"pronosupination" of the feet.  There was a decrease of the 
longitudinal arches but the heels were in a neutral position.  
The veteran complained with the pressing of the first, second 
and third web spaces and the forefoot, but the examiner noted 
that there was no significant pain and no heel tenderness.

X-rays were interpreted to reveal metatarsus primus varus 
with about a 20 degree angle or oval with a hallux valgus 
which was moderate.  There were no arthritic changes.  There 
was what seemed to the examiner to be a heel osteotomy of the 
first phalanges of the big toes.  The examiner also noted 
that the veteran had a Morton's foot as clinically evident 
with a very short first metatarsal.  The examiner believed 
that the veteran's disability was not service related and 
that this was not an acquired deformity.  He further 
concluded that the veteran already had these metatarsals 
primus varus with a Morton foot, and this was his main 
disability.  He reiterated that this was not a service-
related disability.

In the report from the most recent VA medical examination in 
October 1998, the examiner essentially concluded that the 
veteran had no current disability of the feet that was 
related to service and that the disabilities that did exist 
were not acquired and preexisted service.  However, the Board 
finds that it is unclear from the report whether the examiner 
had reviewed the claims file in conjunction with the 
examination process, as the record would have revealed that 
the veteran is already service-connected for left and right 
hallux valgus disability.  

Moreover, the Board notes that the examiner has diagnosed 
metatarsals primus varus and Morton's foot, and that VA 
outpatient records for the period of 1995 to 1998 reflect 
additional diagnoses of foot disability, including pes 
planus, plantar fasciitis, tight heel cords, and 
metatarsalgia.  Thus, the Board finds that it is unclear as 
to what manifestations of the veteran's bilateral foot 
disability are related to his service-connected left and 
right hallux valgus, and which are not.

The Court has held, in substance, that where service 
connection is in effect for one diagnosis involving some 
component of an anatomical or functional system, and there 
are additional diagnoses concerning pathology of that system 
of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service connected and those that are not.  See generally 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  The Court 
has found that this requirement is mandated by the duty of 
the VA to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining 
adequate VA examinations.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Following the receipt of the opinions requested by this 
remand, the Board would further request that the RO 
readjudicate the issues of entitlement to an increased 
evaluation for left and right hallux valgus with specific 
consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5284 in 
addition to 38 C.F.R. § 4.71a, Diagnostic Code 5280, and any 
other rating criteria which may be applicable as a result of 
the requested medical development.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any foot disability.  Any 
medical records other than those now on 
file pertaining to treatment for any foot 
disability should be obtained and 
associated with the claims folder.

2.  Preferably after any of the 
aforementioned records have been 
received, but not dependent upon their 
receipt, additional medical review should 
be obtained.  The Board leaves to the 
discretion of the RO whether the 
requirements discussed herein can be best 
accomplished by conducting a new 
examination or by obtaining additional 
medical input in light of the matters 
raised by the questions below.  At a 
minimum, the claims file, October 1998 
examination report, and the other 
clinical records should be reviewed, 
preferable by the same physician who 
conducted the examination in October 
1998.  The reviewing or examining 
physician should then formulate responses 
to the following questions:

(a) What is the correct diagnostic 
formulation of the current foot 
disabilities the appellant experiences?  
If there are foot disabilities present 
other than the service-connected left and 
right foot disability (classified as 
hallux valgus), what is the degree of 
medical probability, expressed in 
percentage terms if feasible, that one or 
more of these additional disabilities is 
causally related to service or a service-
connected disability, as opposed to any 
other cause, including the bilateral 
hallux valgus?  In this context, the 
physician should also address whether the 
disorder present in service which was 
classified at the medical board as 
bilateral hallux valgus with bilateral 
bunion formation at the first metatarsal 
phalangeal joint now appears to have been 
incorrectly diagnosed and was, in fact, 
some other disorder.

(b) If the examiner concludes that foot 
disability now exists other than the 
service-connected left and right hallux 
valgus disability, or any other foot 
disability causally related to the 
service or the service-connected 
disability, the examiner is requested to 
provide an opinion as to whether he or 
she can distinguish the manifestations of 
the service-connected disability from 
those produced by the nonservice-
connected disability or disabilities.

(c) Since there is already medical 
evidence of record of a diagnosis of 
metatarsals primus varus, Morton's foot, 
pes planus, plantar fasciitis, tight heel 
cords, and metatarsalgia, the examiner is 
specifically requested to assess the 
degree of medical probability, expressed 
in percentage terms if feasible, that 
these foot disorders are due to service 
or service-connected disability; if any 
of these disorders are not due to service 
or service-connected disability, the 
physician should differentiate, if 
possible, between the functional 
impairment due to the service-connected 
foot disability and the functional 
impairment due nonservice-connected foot 
disability; and the physician should 
comment as to whether the current level 
of disability is the result of the 
deterioration of the service-connected 
disability or whether any nonservice-
connected foot pathology is responsible 
for the current level of deterioration 
and thereby acting to "mask out" the 
symptoms related to service-connected 
pathology.

(d) The examiner is then requested to 
specifically assess the overall effective 
loss of use of the feet and the loss of 
use solely attributable to service-
connected disability, if such a 
distinction is medically possible.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  The failure to 
report for an examination in a claim for 
increase without good cause will result 
in the denial of the claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); 
38 C.F.R. § 3.655 (1998).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claims 
of entitlement to increased evaluations 
for his service-connected left and right 
hallux valgus disabilities, including 
consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284. 

5.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

